1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DAVID J. ZAPPA
7
8
9                   IN THE UNITED STATES DISTRICT COURT
10
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13   UNITED STATES OF AMERICA,      Case No. 2:15-CR-0184 GEB
14                Plaintiff,
                                    STIPULATION AND ORDER
15        v.                        TO ALLOW TRAVEL AND TO MODIFY
                                    CURFEW FOR CHRISTMAS 2018
16   DAVID J. ZAPPA,
17                Defendant.        JUDGE:   Hon. Deborah Barnes
18
19
20        IT IS HEREBY STIPULATED by and between plaintiff, United

21   States of America, and defendant, David J. Zappa, that Mr. Zappa
22
     may travel to Santa Rosa, California, for the 2018 Christmas
23
     holiday on the following conditions, which have been reviewed
24
     and approved by Pretrial Services.
25
26        1. Mr. Zappa may leave his approved residence (Pete’s Place
27          in Sacramento) at 9:00 a.m. on December 24 (Monday) and
28
                                                     U.S. v. Zappa, 15-cr-184 GEB
       shall return by 9:00 p.m. on December 28 (Friday).
1
2    2. At all times Mr. Zappa shall be monitored by his third-

3      party custodian, his daughter Molly Zappa, and shall

4      spend each evening at her home.   He will be subject to
5      location monitoring throughout his visit using his
6
       existing monitoring equipment.
7
     3. Mr. Zappa may attend events outside the home with his
8
       children (all of whom are adults) between 8:00 a.m. and
9
10     10:00 p.m. during each day of his visit and shall return

11     to Pete’s Place in Sacramento no later than 9:00 p.m. on

12     December 28.
13   4. Pretrial Services advises that Mr. Zappa is in
14
       compliance with his conditions of release.    Pretrial has
15
       reviewed and approved this request, which is similar to
16
       requests granted in 2017 and 2018.
17
18   5. Defense counsel shall provide a copy of this order to

19     Molly Zappa, who has been Mr. Zappa’s third-party

20     custodian since his release.   Ms. Zappa is aware of her
21     father’s conditions of release and has advised Pretrial
22
       Services that she does not have internet service or Wi-Fi
23
       at her house.   Mr. Zappa’s existing conditions (which
24
       remain in force) preclude internet and computer access
25
26     except as authorized in advance by Pretrial Services.

27
28
                                                U.S. v. Zappa, 15-cr-184 GEB
          6. There are to be no minors present at the activities Mr.
1
2             Zappa attends (there are no minors in the family).

3
                                    Respectfully submitted,
4
                                    HEATHER E. WILLIAMS
5                                   Federal Defender
6
7    Dated: December 19, 2018       /s/ T. Zindel
                                    TIMOTHY ZINDEL
8                                   Assistant Federal Defender
                                    Attorney for David J. Zappa
9
                                    PHILLIP A. TALBERT
10
                                    United States Attorney
11
12   Dated: December 19, 2018       /s/ T. Zindel for M. Morris
                                    MATTHEW MORRIS
13                                  Assistant U.S. Attorney
                                    Attorney for Plaintiff
14
15
16
                                  O R D E R
17
18
          The above request is granted.   Mr. Zappa shall follow the
19
     restrictions on his travel as set forth above and defense
20
     counsel shall provide a copy of this order to Molly Zappa.
21
          IT IS SO ORDERED.
22
23   Dated:   December 20, 2018
24
25
26
27
28
                                                      U.S. v. Zappa, 15-cr-184 GEB
